Peters, J.
(concurring). I agree with the majority that it is time to reconsider State v. Bell, 179 Conn. 98, 425 A.2d 574 (1979). As I noted in my dissent in State v. Spendolini, 189 Conn. 92, 97, 454 A.2d 720 *94(1982) , it is difficult to perceive a viable distinction between an immediate appeal of youthful offender status, which State v. Bell permitted, and an immediate appeal of accelerated pretrial rehabilitation status, which State v. Spendolini subsequently prohibited.
In the recent decisions of this court, the concept of final judgment has been given, whenever possible, a narrow rather than an expansive interpretation. See State v. Southard, 191 Conn. 506, 467 A.2d 920 (1983); State v. Seravalli, 189 Conn. 201, 209-10, 455 A.2d 852 (1983) , as well as the cases cited by the majority. Although I have not always agreed with this interpretation,' I believe that in matters of this kind, when the majority opinion has prevailed, it is better for me, having voiced my objection without success, to join the majority for the future. The contours of a final judgment are at best elusive. It is important that criminal proceedings not be diverted from their orderly progress to trial and judgment by holding out to the litigants an invitation to speculate about what interlocutory rulings this court may entertain. Although I was a member of the majority in State v. Bell, and a dissenter in State v. Spendolini, I agree that State v. Bell should now be overruled.
I would like to emphasize the importance of the statement, in the majority opinion, that it is within the competence of the legislature to determine whether disappointed applicants for youthful offender status or accelerated rehabilitation status should be afforded greater rights than they currently enjoy. I take this language to encompass the possibility that the legislature might expressly authorize an immediate appeal, or might restate the rights of applicants for these programs in a more' affirmative way. Under the prevailing interpretation of these programs, since they have been deemed to confer no present rights, their administration is vested in the virtually unreviewable discre*95tion of the trial court. If these programs are to have a greater range than we have assigned to them, the legislature must put their amendment on its agenda.